Exhibit 10.1

Redwood Management, LLC.

September 22, 2015

Medbox, Inc.

600 Wilshire Blvd. Ste. 1500

Los Angeles, CA 90017

Attn: Mr. C. Douglas Mitchell

              Chief Financial Officer

Ladies and Gentlemen:

Reference is hereby made to those certain Securities Purchase Agreements, dated
as of August 14, 2015 and July 21, 2014, as amended (the “SPAs”) and the 10%
Convertible Debentures issued thereunder (the “Debentures,” each a “Debenture”),
by and between Medbox, Inc., a Nevada Corporation (the “Company”) and Redwood
Management LLC, and or its affiliated entities (the “Purchaser”).

Notwithstanding any provisions in the Debenture(s) or SPAs to the contrary, the
Purchaser and the Company agree that the Purchaser shall waive its rights
pursuant to Sections 6(a)(ix) and 6(a)(xiv) of the Debentures and Section 4.10
of the SPAs with respect to any events that have occurred prior to the date
hereof and within sixty (60) days after the date hereof. As consideration for
such waiver, the Company and the Purchaser hereby agree that for the next three
(3) conversions, Section 4(b) shall read as follows:

Conversion Price. The conversion price in effect on any Conversion Date shall be
equal to the lower of (a) $0.75, subject to adjustment herein (the “Fixed
Conversion Price”), or (b) 51% of the lowest VWAP for the sixty (60) consecutive
Trading Days ending on the Trading Day that is immediately prior to the
applicable Conversion Date (the resulting pricing being referred to herein as
the “Conversion Price”). All such determinations will be appropriately adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction that proportionately decreases or increases the Common Stock
during such measuring period. Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 6
hereof and the Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.

Thereafter, subsequent to the three subsequent conversions, Section 4(b) shall
read as follows:

Conversion Price. The conversion price in effect on any Conversion Date shall be
equal to the lower of (a) $0.75, subject to adjustment herein (the “Fixed
Conversion Price”), or (b) 51% of the lowest VWAP for the thirty
(30) consecutive Trading Days ending on the Trading Day that is immediately
prior to the applicable Conversion Date (the resulting pricing being referred to
herein as the “Conversion Price”). All such determinations will be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Stock during such measuring period. Nothing herein shall
limit a Holder’s right to pursue actual damages or declare an Event of Default
pursuant to Section 6 hereof and the Holder shall have the right to pursue all
remedies



--------------------------------------------------------------------------------

available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief. The exercise of any
such rights shall not prohibit the Holder from seeking to enforce damages
pursuant to any other Section hereof or under applicable law.

The parties agree that the next three conversions will be effected pursuant to
exemptions under the Securities Act, such as Rule 144 and not under the
Registration Statement that became effective June 11, 2015.

The parties agree that this amendment reflects the mutual agreement of the
Company and the Purchaser. The parties further agree that the rights associated
with this letter agreement are unique to Redwood and no assignment of any
portion of the aforementioned Debentures shall convey this right to any holder
in due course.

Except as set forth above, the Debentures shall not be amended or modified and
shall remain in full force and effect.

[Balance of page intentionally left blank;

Signatures follow on next page]



--------------------------------------------------------------------------------

Please sign below to acknowledge your agreement with the foregoing.

 

Very Truly Yours, REDWOOD MANAGEMENT, LLC By:  

/s/ John DeNobile

Name:  

John DeNobile

Title:  

Manager

Accepted and Agreed:

MEDBOX, INC.

 

By:  

/s/ C. Douglas Mitchell

Name:  

C. Douglas Mitchell

Title:  

Chief Financial Officer